Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The amendment to claims 10 and 20 overcome the previous rejection under 35 U.S.C. 101.
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doten-Cohen et al (US 20170140285) of record, further in view of Hewavitharana et al (US 20180052842).
Regarding claim 1, Doten-Cohen disclose, teaches or suggests a method for semantic analysis performed by a computer device in finance comprising:
constructing, by the computer device, a knowledge graph (see at least [0027] knowledge graph, [0091] user provided with a recommendation asking the user “would you like to visit your bank web site?”); Note the language of “in finance” merely appears in the preamble and does not affect the operations claimed in any particular manner;
acquiring, by the computer device, information published by a first user on a social network through a network (see at least [0023] user activities such as social media posts, emails or the like);
generating, by the computer device, standard information based on the information (see at least [0024] from the activity logs or user activity data historical user activity information may be determined and provided to an inference engine).
The difference is Doten-Cohen does not specifically show “splitting, by the computer device, the standard information into one or more semantic fields”. However Doten-Cohen clearly teaches the semantic analysis performs on user activity events and associated information to characterize aspects of the activity events  and a semantic knowledge graph may be employed (see at least [0027]). Furthermore it is customary in the art to parse input data into elements to match against the dimensions of a knowledge graph as shown by Hewavitharana (see at least [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hewavitharana while implementing the method of Doten-Cohen because spitting the information into semantic fields would facilitate matching input data to the dimensions of the semantic knowledge graph of Doten-Cohen. 
Doten-Cohen/ Hewavitharana further teaches:
mapping, by the computer device, the one or more semantic fields into the knowledge graph, the knowledge graph recognizing the one or more semantic fields based on an association among the one or more semantic fields (see at least Hewavitharana [0111], [0114]):
generating, by the computer device, a user behavior based on ihe standard information and the knowledge graph (see at least [0079]-[0080] activity patterns of user behavior generated Doten-Cohen); and
searching, by the computer device, for another user with a similar user behavior based on the user behavior (see at least [0028] Doten-Cohen In some embodiments, crowdsourced user activity history may also be utilized in conjunction with a user's own activity history. For example, for a given user, a set of other users similar to the given user may be identified, based on having features or characteristics in common with the given user).

Regarding claim 2, Doten-Cohen/ Hewavitharana further teaches the method of claim 1, wherein the information comprises prediction information (see at least Doten-Cohen [0030] the user activity patterns may be used to infer user intent or predict future activity of the user. From these predictions or inferred user intent, various implementations may provide improved user experiences).

Regarding claim 3, Doten-Cohen/ Hewavitharana further teaches the method of claim 1 further comprising establishing, by the computer device, an association between the first user and the another user (see at least Doten-Cohen [0063] in some embodiments, activity features associated with an activity event may be classified or categorized (such as by type, time frame or location, work-related, home-related, themes, related entities, other user(s) (such as communication to or from another user) and/or relation of the other user to the user (e.g., family member, close friend, work acquaintance, boss, or the like), or other categories))

Regarding claim 4, Doten-Cohen/ Hewavitharana further teaches the method of claim 3, the association being further established on the social network (see at least Doten-Cohen [0107].

Regarding claim 5, Doten-Cohen/ Hewavitharana teaches the method of claim 1 further comprising accepting, by the computer device, an input for searching for the another user from the first user (see at least Doten-Cohen [0143] the activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query). Note initiating a communication clearly suggests searching for the other user from the first user first.

Regarding claim 6, Doten-Cohen/ Hewavitharana teaches or suggests the method of claim 5, the input comprising one or more filter conditions set by the first user through the computer device (see at least Doten-Cohen [0148] initiating a communication, performing a search query). Note any communication initiated or search performed includes filter conditions set by the user initiating the communication or the search.

Claims 10-15 essentially recite the limitations of claims 1-6 in form of systems thus are rejected for the same reasons discussed in claims 1-6 above.

Regarding claim 19, Doten-Cohen/ Hewavitharana teaches the system of claim 10, wherein to generate the standard information, the processor is further directed to perform at least one operation including picture recognition, video recognition, voice recognition, text format processing, digital and unit normalization processing, or encrypted document decryption on the information (see at least Doten-Cohen [0139] The I/O components 620 may provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user. In some instances, inputs may be transmitted to an appropriate network element for further processing. An NUI may implement any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and touch recognition associated with displays on the computing device 600).

Claim 20 essentially recites a computer readable program product storing instructions to perform the method of claim 1 thus is rejected for the same reasons discussed in claim 1 above.

Claims 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doten-Cohen et al (US 20170140285) of record, in view of Hewavitharana et al (US 20180052842).further in view of Levy et al (US 2010026866) of record, provided by the applicant.

Regarding claim 7 Doten-Cohen/ Hewavitharana does not specifically show the method of claim 17 further comprising verifying, by the computer device correctness of the information. However it is indispensable in the art as shown by Levy to validate information in order to obtain reliable results (see at least Levy [0223]-[0224] rating data, verification techniques, estimate ratings, Doten-Cohen [0437] estimate rating of a target user for a target item). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levy and Doten-Cohen/Hewavitharana in order to obtain reliable information for the knowledge graph of Doten-Cohen/Hewavitharana.

Regarding claim 8, Doten-Cohen/Hewavitharana/Levy teaches or suggests the method of claim 7, wherein verifying the correctness of the information comprises comparing, by the computer device, the information with one or more pieces of confirmed information (see at least Levy [0023] a method to combine related items and estimated ratings can be used to optimize recommendations when the target item and user are both known, and there are ratings. The process can also use any method to find items related to the target item, and then rate the related item to organize them to present to the user. The user could be a consumer with ratings or a distributor with order sizes as ratings).

Regarding claim 9, Doten-Cohen/Hewavitharana/Levy teaches or suggests the method of claim 7 further comprising grading the first user based on correctness of the information (see at least Levy [0023] the target item and user are both known, and there are ratings, [0437] estimate rating of a target user for a target item).

Claims 16-18 essentially recite the limitations of claims 7-9 in form of systems thus are rejected for the same reasons discussed in claims 7-9 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                  /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        3 August 2022